 Case: 4:20-cv-00605-SRC Doc. #: 36 Filed: 06/02/20 Page: 1 of 3 PageID #: 313



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

SH3 HEALTH CONSULTING, LLC, et al.,             )
                                                )
         Plaintiffs,                            )
                                                )
v.                                              )              Case No. 4:20-CV-00605 SRC
                                                )
ST. LOUIS COUNTY, COUNTY EXECUTIVE)
   DR. SAM PAGE,                                )
         in his official capacity only, et al., )
                                                )
         Defendants.                            )

          PLAINTIFF SH3 HEALTH CONSULTING, LLC’S MOTION TO DISMISS,
                   BY STIPULATION AND WITHOUT PREJUDICE,
                            ALL REMAINING CLAIMS

          Remaining Plaintiff SH3 Health Consulting, LLC, by counsel W. Bevis Schock, moves

under Fed.R.Civ.P. 41(a)(1)(A)(ii) to dismiss, by stipulation and without prejudice, all remaining

claims.

          In this case the original two Plaintiffs, SH3, a St. Louis County gym, and Elder’s

Antiques, LLC, a City of St. Louis antique store, brought claims against various St. Louis

County Defendants and various City of St. Louis Defendants, respectively. The substance of the

claims were that certain orders of local officials that Plaintiffs close their places of business were

unlawful.

          After the City of St. Louis Defendants issued orders under which Elder’s had the right to

open, Elder’s moved, Doc. # 33 and the court granted, Doc. # 35, Elder’s Motions to Dismiss (a)

Elder’s itself as a Plaintiff, (b) the City of St. Louis Defendants, and (c) the City of St. Louis

claims.
 Case: 4:20-cv-00605-SRC Doc. #: 36 Filed: 06/02/20 Page: 2 of 3 PageID #: 314



       On June 1, 2020 Defendant St. Louis County Executive Sam Page announced orally that

gyms in St. Louis County will be allowed to reopen on Monday, June 15, 2020. Although the

case is thus not moot as of the date of this filing, pursuant to that announcement SH3’s claims

will be moot soon, and SH3 therefore concludes it is the better part of wisdom to dismiss without

prejudice.

       The remaining Defendants, all from St. Louis County, consent by stipulation.

       (On May 20, 2020, Doc. # 32, the court ordered the parties to submit by June 3, 2020

briefing on the mootness of the case. Plaintiff presumes that because of this Motion that Order is

no longer operative).

       WHEREFORE, Plaintiff moves the court to dismiss, by stipulation and without prejudice,

all remaining claims.

 Respectfully Submitted,                          Respectfully submitted,

    /s/ W. Bevis Schock .                         LEWIS RICE LLC
 W. Bevis Schock, 32551MO
 Attorney for Plaintiff                           By:     /s/ Neal F. Perryman
 7777 Bonhomme Ave., Ste. 1300                    Neal F. Perryman, #43057 (MO)
 St. Louis, MO 63105                              Michael L. Jente, #62980 (MO)
 wbschock@schocklaw.com                           Jerina D. Phillips, #65103 (MO)
 Fax: 314-721-1698                                600 Washington Avenue, Suite 2500
 Voice: 314-726-2322                              St. Louis, Missouri 63101
                                                  Telephone: (314) 444-7661
                                                  Facsimile: (314) 612-7661
                                                  nperryman@lewisrice.com
                                                  mjente@lewisrice.com
                                                  jphillips@lewisrice.com

                                                          and
Case: 4:20-cv-00605-SRC Doc. #: 36 Filed: 06/02/20 Page: 3 of 3 PageID #: 315



                                       BETH ORWICK
                                       COUNTY COUNSELOR

                                       Steven J. Capizzi, #56209 (MO)
                                       Associate County Counselor
                                       of County Counselor
                                       41 S. Central, Ninth Floor
                                       Clayton, MO 63105
                                        (314) 615-7042 tel.
                                       (314) 615-3732 fax
                                       scapizzi@stlouisco.com

                                       Attorneys for Defendants Sam Page, M.D.
                                       and Emily Doucette, M.D.
